230 S.W.3d 7 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
German LOPEZ, Defendant/Appellant.
No. ED 88321.
Missouri Court of Appeals, Eastern District, Division Four.
June 19, 2007.
Motion for Rehearing and/or Transfer Denied August 13, 2007.
*8 Alexandra E. Johnson, Saint Louis, MO, for Defendant/Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie L. Wan, Jefferson City, MO, for Plaintiff/Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 13, 2007.

ORDER
PER CURIAM.
German Lopez (Defendant) appeals from the trial court's judgment, in accordance with a jury verdict, convicting him of two counts of statutory rape in the first degree in violation of Section 566.032 RSMo 2000. Defendant was sentenced to two concurrent terms of imprisonment for twenty years.
We have reviewed the briefs of the parties and the record on appeal and conclude that sufficient evidence exists from which a reasonable juror could have found Defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 411 (Mo. banc 1993). No error of law appears. An extended opinion would have no jurisprudential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).